Case 2:20-cv-00012-JRG-RSP Document 43-1 Filed 01/06/21 Page 1 of 5 PageID #: 283




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  TRAXXAS, L.P.                                  §
                                                 §
  v.                                             §          Case No. 2:20-CV-0012-JRG-RSP
                                                 §
  EGRANDBUY, INC.                                §

                       SECOND AMENDED DOCKET CONTROL ORDER

            The parties’ Joint Motion to Amend the Docket Control Order shall be, and hereby is,

  GRANTED. It is hereby ORDERED that the following schedule of deadlines is in effect until

  further order of this Court:

      Current Date         New Date

      May 3, 2021                                    *Jury Selection – 9:00 a.m. in Marshall,
                                                     Texas before Judge Rodney Gilstrap

      April 15, 2021                                 Pretrial Conference – 1:30 p.m. in Marshall,
                                                     Texas before Judge Roy Payne

      April 8, 2021                                  File Joint Pretrial Order, Joint Proposed Jury
                                                     Instructions and Form of the Verdict,
                                                     Responses to Motions in Limine, Updated
                                                     Exhibit Lists, Updated Witness Lists, and
                                                     Updated Deposition Designations.

      April 1, 2021                                  If a juror questionnaire is to be used, an
                                                     editable (in Microsoft Word format)
                                                     questionnaire shall be jointly submitted to
                                                     the Deputy Clerk in Charge by this date 1




  1
  The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
  Advance of Voir Dire.
Case 2:20-cv-00012-JRG-RSP Document 43-1 Filed 01/06/21 Page 2 of 5 PageID #: 284




      April 1, 2021                                    File Motions in Limine

                                                       The parties are ordered to meet and confer
                                                       on their respective motions in limine and
                                                       advise the court of any agreements in this
                                                       regard by 1:00 p.m. three (3) business
                                                       days before the pretrial conference. The
                                                       parties shall limit their motions in limine to
                                                       those issues which, if improperly introduced
                                                       into the trial of the case would be so
                                                       prejudicial that the court could not alleviate
                                                       the prejudice with appropriate instruction(s).

      April 1, 2021                                    Serve Pretrial Objections

      March 30, 2021                                   File Notice of Request for Daily Transcript
                                                       or Real Time Reporting.

                                                       If a daily transcript or real time reporting of
                                                       court proceedings is requested for trial, the
                                                       party or parties making said request shall file
                                                       a notice with the Court and e-mail the Court
                                                       Reporter, Shelly Holmes, at
                                                       shelly_holmes@txed.uscourts.gov.

      March 18, 2021                                   Response to Dispositive Motions (including
                                                       Daubert Motions). 2 Responses to dispositive
                                                       motions filed prior to the dispositive motion
                                                       deadline, including Daubert Motions, shall
                                                       be due in accordance with Local Rule CV-
                                                       7(e). Motions for Summary Judgment shall
                                                       comply with Local Rule CV-56.

      March 18, 2021                                   Serve Pretrial Disclosures

      March 4, 2021                                    Deadline for Filing Dispositive Motions and
                                                       any other motions that may require a
                                                       hearing; including Daubert motions.


  2
   The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
  oppose a motion in the manner prescribed herein creates a presumption that the party does not
  controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
  Local Rule CV-7(e) provides that a party opposing a motion has 14 days, in addition to any added
  time permitted under Fed. R. Civ. P. 6(d), in which to serve and file a response and any supporting
  documents, after which the court will consider the submitted motion for decision.



                                                 -2-
Case 2:20-cv-00012-JRG-RSP Document 43-1 Filed 01/06/21 Page 3 of 5 PageID #: 285




      March 18, 2021                                  Defendant to Identify and Give Notice of
                                                      Trial Witnesses

      March 11, 2021                                  Plaintiff to Identify and Give Notice of Trial
                                                      Witnesses

      March 4, 2021                                   File Response to Amended Pleadings

      February 18, 2021                               Mediation to be completed

      February 18, 2021   February 26, 2021           File Amended Pleadings
                                                      (It is not necessary to file a Motion for
                                                      Leave to Amend before the deadline to
                                                      amend pleadings. It is necessary to file a
                                                      Motion for Leave to Amend after the
                                                      amended pleadings date set forth herein.)

      February 18, 2021   February 26, 2021           Discovery Deadline

      February 18, 2021   February 26, 2021           Deadline to File Motions to Compel
                                                      Regarding Discovery Disputes.

      February 11, 2021   February 22, 2021           Defendant to designate Expert Witnesses 3
                                                      Expert witness report due
                                                      Refer to Local Rules for required
                                                      information

      January 7, 2021     January 25, 2021            Plaintiff to Designate Expert Witnesses 4
                                                      Expert witness report due
                                                      Refer to Local Rules for required
                                                      information

      January 7, 2021     January 25, 2021            Privilege Logs to be exchanged by parties
                                                      (or a letter to the Court stating that there are
                                                      no disputes as to claims of privileged
                                                      documents). The parties need not log
                                                      privileged or work-product-protected
                                                      documents created on or after the date this
                                                      case was filed.




  3
    Plaintiffs who are also Counterclaim Defendants, as well as third-party Counterclaim Defendants,
  shall designate Expert Witnesses specific to such counterclaims at this deadline.
  4
    Defendants who are also Counterclaim Plaintiffs shall designate Expert Witnesses specific to
  such counterclaims at this deadline.


                                                -3-
Case 2:20-cv-00012-JRG-RSP Document 43-1 Filed 01/06/21 Page 4 of 5 PageID #: 286




                                   OTHER LIMITATIONS

         1.   All depositions to be read into evidence as part of the parties’ case-in-chief shall
              be EDITED so as to exclude all unnecessary, repetitious, and irrelevant
              testimony; ONLY those portions which are relevant to the issues in controversy
              shall be read into evidence.

         2.   The Court will refuse to entertain any motion to compel discovery filed after the date
              of this Order unless the movant advises the Court within the body of the motion
              that counsel for the parties have first conferred in a good faith attempt to resolve
              the matter. See Eastern District of Texas Local Rule CV-7(h).

         3.   The following excuses will not warrant a continuance nor justify a failure to comply
              with the discovery deadline:

              (a)    The fact that there are motions for summary judgment or motions to dismiss
                     pending;

              (b)    The fact that one or more of the attorneys is set for trial in another court
                     on the same day, unless the other setting was made prior to the date of this
                     order or was made as a special provision for the parties in the other case;

              (c)    The failure to complete discovery prior to trial, unless the parties can
                     demonstrate that it was impossible to complete discovery despite their
                     good faith effort to do so.

         4.   Mediation shall be attended, in person, by named parties (if an individual) or by
              a fully authorized representative (if not an individual) and by lead counsel. Third
              party insurance carriers who may be obligated to indemnify a named party and/or
              who owe a defense to any party shall also attend mediation, in person, by means
              of a fully authorized representative. Non-compliance with these directives shall
              be considered an intentional failure to mediate in good faith.

         5.   Any motion to alter any date on the DCO shall take the form of motion to amend
              the DCO. The motion to amend the DCO shall include a proposed order that lists
              all of the remaining dates in one column (as above) and the proposed changes to
              each date in an additional adjacent column (if there is no change for a date the
              proposed date column should remain blank or indicate that it is unchanged). In
              other words, the DCO in the proposed order should be complete such that one can
              clearly see all the remaining deadlines and the changes, if any, to those deadlines,
              rather than needing to also refer to an earlier version of the DCO.




                                              -4-
Case 2:20-cv-00012-JRG-RSP Document 43-1 Filed 01/06/21 Page 5 of 5 PageID #: 287




         6.   Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which
              provides that “[o]n the first appearance through counsel, each party shall
              designate a lead attorney on the pleadings or otherwise.” Additionally, once
              designated, a party’s lead attorney may only be changed by the filing of a Motion
              to Change Lead Counsel and thereafter obtaining from the Court an Order
              granting leave to designate different lead counsel.




                                            -5-
